UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2117


AHMED-RACHID GBOLAGA PIO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 9, 2019                                            Decided: May 15, 2019


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Andrew N. O’Malley, Senior
Litigation Counsel, Matt A. Crapo, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ahmed-Rachid Gbolaga Pio, a native and citizen of Benin, petitions for review of

the immigration judge’s order concurring with an asylum officer’s determination that Pio

failed to establish a reasonable fear of persecution or torture in Benin. See 8 C.F.R.

§ 1208.31(g)(1) (2018).

       Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack jurisdiction to review the final

order of removal of an alien convicted of certain enumerated crimes, including an

aggravated felony. * We retain jurisdiction only over constitutional claims or questions of

law. 8 U.S.C. § 1252(a)(2)(D) (2012); see Turkson v. Holder, 667 F.3d 523, 526–27 (4th

Cir. 2012); Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable

constitutional claim or question of law, our review of the issue is not authorized by

§ 1252(a)(2)(D).”).

       Although we have jurisdiction under § 1252(a)(2)(D) to consider Pio’s claims that

he was denied due process, see Nardea v. Sessions, 876 F.3d 675, 681 (4th Cir. 2017)

(stating elements of due process claim in removal proceedings), these claims are without

merit as Pio fails to show he was prejudiced by any alleged defects in the removal

proceedings.      We will find prejudice “only when the rights of an alien have been

transgressed in such a way as is likely to impact the results of the proceedings.” Id.

(internal quotation marks omitted).




       *
           It is undisputed that Pio is removable as an aggravated felon.

                                               2
       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3